                  Case 2:21-cv-01494-SM-MBN Document 4 Filed 08/19/21 Page 1 of 10


AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. $ 2241


                                       UNITBo Srargs DTsrruCT CoURT
                                                                           for the

                                                        € osirr.n / ;ttr i ct rt               Lou; t i on*

                                                                                                   u""Pl-l
                                                                                                                                    lgl
                                                                                  )
                                                                                  )
                                                                                  )
                                                                                  )
                                                                                  )
                                                                                  )
                                                                                  )
                                                                                         Case No           SECT.E MAG.5
                                                                                                           (Supplied by Clerk   ofeoufl
                                                                                  )
                                                                                  )
I)nni"I flei,tcl,^o^
              ruspondAnt-
                                                                                  )

(name ofwarden or authorized person having custody         ofpetitioner)

                             PETTTTON FOR A WRrT OF HABEAS CORPUS UNDER 28 U.S.C. 52241
                                                                Personal Information

l.        (a) Your full name
          (b) Other names you have            used:
2.        Place of confinement:
          (a) Name of institution:
          (b) Address:

          (c) Your identifi
3.        Are you currently being held on orders bv:
          DFederal
                                              Y{*"authorities                         tr Other - explain

4         Are vou currentlv:
                             detainee (waiting for trial on criminal charges)
         fi'pr"t       iul
          0 Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
            lfyou are currently serving a sentence, provide:
                  (a) Name and location of court that sentenced you                             A//r{'
                     (b) Docket number of criminal case:
                     (c)     Date of sentencing:
          trBeing held on an                          charge
                                                                                                                                 TENDERED FOR FIUNG
          EOther @xptain):                                                                                                                                    EB



                                                   Decision or Action You Are                challenging                        E"yi"%$?.$l?Ir"3Y,:,'"*
5.        What are you challenging in this petition:
          flHow your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
            revocation or calculation of good time credits)


                                                                                                                                            Page 2   of   9
                  Case 2:21-cv-01494-SM-MBN Document 4 Filed 08/19/21 Page 2 of 10


AO 242 (Rev. 09/l 7) Petition for a Writ of Habeas Corpus Under 28 U.S.C. $ 224 I


         pfretriat      detention
          D Immigration detention
          DDetainer
          DThe validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
               maximum or improperly calculated under the sentencing guidelines)
          D Disciplinary proceedings
          trOther    @xptain):




6.        Provide more information about the decision or action you are challenging
          (a) Name and location of the agency or court:

          (b)                    case number, or opinion number                                                                      {)
          (c    Decision or action you are challenging (for disciplinary               proceedings, specifu the penalties imposed)




          (d)    Date of the decision or action:


                                             Your Earlier Challenges of the Decision or Action
7         First appeal
                      appeal the decision, file a grievance, or seek an administrative remedy?
         ,!j;lfou
         p\es                             D No
          (a) If "Yes," provide:
                                                                                           ot
                     (l)   Name of the authority, agency, or court:


                     (2) Date of filing:
                     (3) Docket number           case             ,or      inion number:
                     (4) Result:
                     (5) Date of result:
                     (6) Issues raised:




          (b) If you answered "No," explain why you did not appeal


8          Second appeal
           After the first appeal, did you file a second appeal to                  a higher authority, agency, or court?

       9r+",                              DNo


                                                                                                                                     Page 3   of   9
                  Case 2:21-cv-01494-SM-MBN Document 4 Filed 08/19/21 Page 3 of 10


AO 242 (Rev. 09/l 7) Petition for a Writ of Habeas Corpus Under 28 U.S.C. $ 2241


          (a) If "Yes," provide:
                     (l)   Name of the authority, agency, or court


                     (2) Date of filing:
                     (3) Docket number,          case number, or                   number:
                     (4) Result:
                     (5) Date of result:
                     (6) Issues




          (b) If you answered "No," explain why you did                    not file a second appeal:



9         Third appeal
          A$er the second appeal, did you file             a   third appeal to a higher authority, agency, or court?
         {Y"t                            DNo
          (a) If "Yes," provide:
                     (l)   Name of the authority, agency, or court


                     (2) Date of filing:
                     (3) Docket number,          case number, or opinion
                     (4) Result:
                     (5) Date of result
                     (6) Issues raised:




           (b) If you answered "No," explain why you did                   not file a third appeal



 10.       Motion under 28 U.S.C.            S   2255

           In this petition, are you cha]lenging the validity of your conviction or sentence as imposed?
           DYes
            o'Yes,"
                                         6rc
           If           answer the following:
           (a)        Have you already filed a motign under 28 U.S.C.                  * 2255 that   challenged this conviction or sentence?
                     D Yes                              d^"
                                                                                                                                        Page 4   of   9
                   Case 2:21-cv-01494-SM-MBN Document 4 Filed 08/19/21 Page 4 of 10


AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. li 2241


                     If "Yes," provide:
                     (1) Name of court:
                     (2)   Case number:
                     (3)   Date of filing:
                     (4)   Result:
                     (5)   Date   of
                     (6)   Issues raised:




          (b)        Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. $ 2244(bX3XA),
                     seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
                     sentence?
                     D Yes                              /*,
                     If "Yes," provide:
                     ( I ) Name of court

                     (2) Case number:
                     (3) Date of filing:
                     (4) Result:
                     (5) Date of
                     (6) Issues raised:




           (c)        Explain why the remedy under                 U.S.C. S 2255 is inadequate or ineffective to challenge your
                     conviction or sentence




 l1        Appeals of immigration proceedings
           Does this case concern imryrigration proceedings?
           0Yes                          Efro
                      If "Yes," provide:
           (a)        Date you were taken into immigration custody:
           (b)        Date of the removal or reinstatement order:
           (c)        Did you file an appeal with thg Board of Imm                    Appeals?
                     DYes                               16     o


                                                                                                                                  Page 5   of   9
                    Case 2:21-cv-01494-SM-MBN Document 4 Filed 08/19/21 Page 5 of 10


AO 242 (Rev. 09/l   7) Petition for a Writ of   Habeas Corpus Under 28 U.S.C. $ 224 I


                       If 'oYes," provide:
                       (l)  Date of filing:
                       (2)   Case number:
                       (3)   Result:
                       (4)   Date of result
                       (5)   Issues raised:




          (d)                       appeal tt e      o.ci.iffithe       United States court of Appeals?
                       3rlJr",
                       If "Yes," provide:
                       (l)  Name of court
                       (2) Date of filing:
                       (3)   Case number:
                       (4)   Result:
                       (5)   Date of result:
                       (6)   Issues raised:




12        Other appeals
          Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
          raiqgd in this petition?
         Vlrr                                   oNo
           If "Yes," provide:
           (a) Kind of petition, motion, or application:
           (b) Name of the authority, agency, or court:

           (c) Date of filing:
           (d) Docket number, case                           ,of            number:
           (e) Result: forriZd
           (f)   Date of result:
           (g)   Issues raised:

                             /1e/




                                                                                                                     Page 6   of   9
                     Case 2:21-cv-01494-SM-MBN Document 4 Filed 08/19/21 Page 6 of 10


AO 242 (Rev. 09/l   7) Petition for a Writ of   Habeas Corpus Under 28 U.S.C $ 224      I



                                                      Grounds for Your Challenge in This Petition

l3        State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
          laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
          facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.


        GROUND ONE




          (a) Supporting facts            (Be   brief. Do not cite    cases or law.):




          (b)           you present Ground One in all appeal S that                         available to you?
         v1     ES                              DNo

        GROUND TWO




          (a) Supporting facts            (Be    brief. Do not cite   cases or law.)i
                                                                                                                /1




                                                                                                         't1


                                          Ground Two in all appeals that                              to you?
         &:''                                   ONo

       GROUND THREE:




           (a) Supporting facts            (Be   brief. Do not cite   cases or law.)i




           (b) Did you         present Ground Three in all appeals that were available to you?
          irt",                                 DNo


                                                                                                                      Page 7   of   9
                   Case 2:21-cv-01494-SM-MBN Document 4 Filed 08/19/21 Page 7 of 10


AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. $ 2241


                       FOUR:




                 Supporting fads 6e brief. Do not        cite cases or law.)i
                           t1
                                                                                    A
                          r


                     you present Ground Four in all appeals that were available to you?
         ff*"                            DNo

14.        If there are         grounds that you did not present in all appeals that were available to you, explain why you did
          not:




                                                                   Request for Relief

15. State exactly what you want the court to do:




                                                                                                                           Page 8   of   9
                  Case 2:21-cv-01494-SM-MBN Document 4 Filed 08/19/21 Page 8 of 10


AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. $ 224 I


                                                     Declaration Under Penalty Of Perjury

          If you are incarcerated, on what date did you place this petition in the prison mail system:
          0+;c;t
I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.




Date:       B-4dClt                                                                Signature of Petitioner




                                                                                                                       Page 9   of   9
                                Case 2:21-cv-01494-SM-MBN Document 4 Filed 08/19/21 Page 9 of 10
        :
                     i                    {
        J                             f
                 (
                 t

                     I                                                                                r-l


                                                                                             HA,
                                                                                             ft: y,
                                      I                                                      *,+
             I

             i
                 I
                 \
                                                                                            ii:   *
                         It,

                                                                        q                   F- ai
                                                                                            al 2
                                                                                            XE
                     (rJ
                     tu?
                               U
                               ilf,       \
                                                                        J                    l-r
                                                                                             Fi
                                                                                             V)

                                                                             5 O
                                                              -t
                               LO
                               a5             ]
                               .r         I       \                          o
                               t"
                                                      t\J                    t) r")
                                                      ,\l o
                                                               )                5
                                                                                r---
                                                                         \
                                                  GU                    $\r)    \
                                                                                 )-
                                                      \a d-
                                                      +\J      o         €          \n=.-
                                                        r\)

                                                   h -J            (_
                                                  _< V
                                                  j e
                                                              a-
                                                      -:-)


t-)o
 B- tS)
 3tr
 )r_5 R
   \J
            ,9

  s$e 2
 -€,    _€
  isry
  tA0



                                                                                t
Case 2:21-cv-01494-SM-MBN Document 4 Filed 08/19/21 Page 10 of 10




                   I
  I
                   I




                        :h
